UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DENISE L. LENKIEWICZ,

Plaintiff,

Civil Action No. 13-0261 (RCL)

FILED

JUL 3 1 2015

Clerk, US. District & Bankruptcy
Courts for the District of Cnlumhi:

V.

JULIAN CASTRO, Secretary,
US. Department of Housing and
Urban Development

VVVVVVVVVVVVVVV

Defendant.

9MB.

Upon consideration of the plaintiff” 5 Motion [56] for Summary Judgment, the
defendant’s Opposition [67], and the plaintiff” 5 Reply [68], as well as the defendant’s Motion
[57] for Summary Judgment, the plaintiff’s Opposition [64] and the defendant’s Reply [72], it is
hereby

ORDERED that the plaintiff’ s Motion [56] is DENIED and defendant’s Motion [57] is
GRANTED IN PART and DENIED IN PART. The defendant’s motion is GRANTED with
respect to the portions of Lenkiewicz’s claim involving her 2009 relocation request, her 2009
request to telework, her 2009 request for a printer, her 2009 request for a parking space, and her
termination. The defendant’s motion is DENIED with respect to Lenkiewicz’s December 22,
2010 request to telework. Genuine issues of material fact remain in dispute with regards to the

portion ofthe plaintiff” 5 claim concerning her December 2010 request to telework.

It is SO ORDERED this 3 lst day ofJuly 2015.

(
EWIE . LAMBERTH

United States District Judge